EXHIBIT 10.1

 

BINDING LETTER OF INTENT

 

This Binding Letter of Intent (this “LOI”) is entered into by and between
GREENWIND NRG, INC., a Nevada corporation (the “Company” or “Greenwind”), and
NEWGEN BIOPHARMA CORP.,a New Jersey corporation (“NewGen”).

 

BACKGROUND AND PURPOSE

 

A. The Company is a fully reporting publicly traded company in good standing on
the United States over-the-counter (OTCQB) securities market.

 

B. The Company wishes to acquire NewGen through a reverse acquisition and
believes NewGen to have a valuable product and intellectual property rights
related to its nanotechnology platforms.

 

C. The Company and NewGen wish to enter into a voluntary share exchange (the
“Exchange”) transaction whereby the Company would acquire all of the issued and
outstanding units of NewGen in exchange for the issuance to the shareholders of
NewGen of approximately 40,000,000 shares of common stock of the Company.

 

D. The parties wish to enter into this LOI which states that the Closing of the
Exchange will occur upon completion of the conditions as set forth herein and in
a formal, definitive agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements and representations
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1. This LOI constitutes a binding agreement with regard to the various matters
set forth herein and shall become effective on execution of this LOI. The
Company understands that time is of the essence with respect to an advance in
the amount of $100,000 and hereby agrees to provide such an advance of $100,000,
in immediately available funds, within 3 business days of the execution of this
LOI. Such advance will be subject to the terms and conditions of a promissory
note in the form of Exhibit A (the “LOI Advance”). The general use of these
funds are as follows: u.

 

2. The Company and NewGen agree that they will enter into a mutually agreed upon
definitive agreement containing substantially the same terms and provisions as
set forth in Paragraphs 3-15 of this LOI within thirty (30) days from the date
of execution of this LOI (the “Definitive Agreement”).

 

 1

 



 

3. Upon the satisfaction of the conditions set forth herein and in the
Definitive Agreement, the Company will acquire all of the issued and outstanding
capital stock of NewGen in exchange for the issuance to the shareholders of
NewGen of 40,000,000 shares of common stock of the Company. At the Closing,
NewGen shall become wholly-owned by the Company and the note evidencing the LOI
Advance shall be cancelled as an intercompany loan in connection with the
Exchange.

 

4. The closing of the Exchange (the “Closing”) shall occur on or before thirty
(30) days from the date on which NewGen completes the audit of its financial
statements as required to be filed by the Company upon the Closing in accordance
with the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
approval by NewGen shareholders and note holders (if any) of the Definitive
Agreement and the transactions contemplated thereunder and hereunder.
Immediately prior to the Closing, the Company will have 10,000,000 shares of
common stock, on a fully diluted basis, issued and outstanding. At the Closing,
after giving effect to the Exchange, the capitalization of the Company will be
as set forth on Exhibit B.

 

5. After the Closing, the Company will be managed by NewGen’s current management
and board of directors. The existing board of directors and officers of the
Company will resign effective as of the Closing and be replaced by officers and
directors to be designated by NewGen. For the avoidance of doubt, these board of
directors will include Dr. Rahul Singhvi, Dr. Navdeep Jaikaria (Chairman), and
additional directors that will be determined by Closing, and the officers will
include Dr. Navdeep Jaikaria, CEO; and any other officers and directors
designated by NewGen.

 

6. In consideration for the proposed transactions, the Company shall, upon
completion of the Closing, issue 40,000,000 common shares to the currently
existing shareholders of NewGen (the “NewGen Shareholders”). The Company plans
to offer and sell up to 2,000,000 shares of its common stock at a price of $1.00
per share and warrants to purchase up to 2,000,000 shares of its common stock
(the “Financing”) in connection with the transactions contemplated hereunder.
The warrants will be exercisable for a period of 12 months (subject to
acceleration in certain circumstances) at a price of $1.00 per share. After the
Closing and the Financing, the current NewGen shareholders will hold
approximately 76% of the outstanding shares of capital stock of the Company.

 

7. The Company shall have no more than 52,000,000 shares (10,000,000 in
Greenwind, 40,000,000 per the issuance to NewGen and 2,000,000 per the
Financing) of common stock issued and outstanding after completion of the full
$2,000,000 Financing, excluding any shares of common stock issuable under
outstanding warrants. In the event the Company fails to meet the terms of the
Financing, unless waived by the parties hereto, the Company and NewGen will
mutually agree to take all necessary actions to rescind the Exchange in the most
cost-effective and expeditious manner.

 

8. At the Closing, the Company will have no more than $1,000 in liabilities
outstanding and no undisclosed liabilities, commitments or other obligations of
any kind other than the Company’s obligations to NewGen pursuant to this LOI and
the Definitive Agreement.

 

9. Up to $75,000 in legal, accounting or other fees and expenses related to the
Closing shall be paid for by the Company prior to the Closing and shall be in
addition to the Advance, and shall be offset against the aggregate Financing
amount and credited against the final financing tranches to be funded.

 

 2

 



 

10. NewGen represents that the board of directors of Newgen has approved this
LOI and the transactions contemplated hereunder.

 

11. The parties intend for the post-Closing and post-Financing capitalization
table of the Company to be substantially as attached hereto as Exhibit B. Any
update to Exhibit B between now and the execution of the Definitive Agreement
will have no effect on total number of shares (40,000,000) issued by Company to
NewGen.

 

12. The Company shall advance any audit fees necessary to obtain an audit and
comply with the filing requirements of the Exchange Act. Any advances by the
Company under this Paragraph 12 for audit fees prior to the Closing shall be in
addition to the Advance, and shall be offset against the aggregate Financing
amount and credited against the final financing tranches to be funded.

 

13. The Definitive Agreement will contemplate advances of $400,000 upon Closing
and $500,000 per quarter thereafter with total advances (including the Advance)
of not more than $2,000,000. Such advances will principally be subject to the
same terms and conditions of that promissory note in the form of Exhibit A (the
“LOI Advance”).

 

14. NewGen hereby grants to the Company a limited and non-exclusive license to
use the name “NewGen BioPharma Corp.” NewGen further agrees to provide consents,
as may be required by the Company to make filings for the use of such name;
provided, however, that in no event shall NewGen be precluded from continuing to
use any names currently used by NewGen. In the event Closing does not occur, the
Company agrees to immediately change its name to one unrelated to NewGen.

 

15. The Definitive Agreement shall contain customary representation and
warranties, covenants and indemnification provisions as shall be mutually agreed
upon by NewGen and the Company.

 

16. In consideration of the time and effort the Company will incur to pursue
this transaction, NewGen agrees that, from the date of execution of this LOI
(or, if sooner, until such time as this LOI is terminated) until the Closing,
neither NewGen nor any person or entity acting on its behalf will in any way
directly or indirectly (i) solicit, initiate, encourage or facilitate any offer
to directly or indirectly purchase NewGen or any of its material assets or
equity, (ii) enter into any discussions, negotiations or agreements with any
person or entity which provide for such purchase, or (iii) provide to any
persons other than its shareholders or the Company or its representatives any
information or data related to such purchase or afford access to the properties,
books or records of NewGen to any such persons. If NewGen, or its
representatives receive any inquiry or proposal offering to purchase NewGen or
any part of its assets or equity, NewGen will promptly notify the Company. No
party hereto will make any disclosure or public announcements of the proposed
transactions, the LOI or the terms thereof without the prior consent of the
other party, which shall not be unreasonably withheld, or except, and only to
the extent, as required by the applicable rules and regulations of the
Securities and Exchange Commission.

 

 3

 



 

17. Prior to the Closing, the Company and its representatives shall maintain the
confidentiality of all confidential information that is provided to the Company
by NewGen or its representatives except to the extent such disclosure is
required by law. Each party agrees and acknowledges that such party and its
directors, officers, employees, agents and representatives will disclose
business information and information about the proposed transaction in the
course of securing financings for the Company and NewGen and that the parties
and their representatives may be required to disclose that information under the
continuous disclosure requirements of the Exchange Act.

 

18. This LOI shall be construed in accordance with, and governed by, the laws of
the State of Nevada, and each party separately and unconditionally subjects to
the jurisdiction of any court of competent authority in the State of Nevada, and
the rules and regulations thereof, for all purposes related to this agreement
and/or their respective performance hereunder.

 

19. The parties shall prepare, execute and file any and all documents necessary
to comply with all applicable federal and state securities laws, rules and
regulations in any jurisdiction where they are required to do so.

 

20. If any term or provision hereof shall be held illegal or invalid, this LOI
shall be construed and enforced as if such illegal or invalid term or provision
had not been contained herein.

 

21. This LOI may be executed in counterparts, by original or facsimile
signature, with the same effect as if the signatures to each such counterpart
were upon a single instrument; and each counterpart shall be enforceable against
the party actually executing such counterpart. All counterparts shall be deemed
an original copy.

 

22. The delay or failure of a party to enforce at any time any provision of this
LOI shall in no way be considered a waiver of any such provision, or any other
provision of this LOI. No waiver of, delay or failure to enforce any provision
of this LOI shall in any way be considered a continuing waiver or be construed
as a subsequent waiver of any such provision, or any other provision of this
LOI.

 

23. This LOI may be terminated prior to entering into the Definitive Agreement
(i) by mutual written agreement of the parties, (ii) by either party if the
Definitive Agreement has not been entered into by October 31, 2016 through no
fault of terminating party, or (iii) by either party in the event of a material
breach of this LOI by the other party, including failure by the Company to
promptly fund the LOI Advance after execution of this LOI.

 

[SIGNATURE PAGE FOLLOWS]

 



 4

 



 

DATED EFFECTIVE: October 27, 2016

 



 GREENWIND NRG, INC.    By:/s/ Jerwin Alfiler

 

Name:

Jerwin Alfiler  Title:President     

 

NEWGEN BIOPHARMA CORP.

 

 

 

 

 

 

By:

/s/ Navdeep Jaikaria

 

 

Name:

Navdeep Jaikaria

 

 

Title:

Chairman, President & CEO

 



 



 5

 



 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 

 

 

 

 

 

 

 

Exhibit A

 



 6

 



 

EXHIBIT B

 

CAPITALIZATION TABLE

 



 

Shares at Closing

Percentage

Shares after
Closing and Financing

Percentage

   Current (Greenwind) Shareholders

10,000,000

20.00%

10,000,000  

19.23%

 

   NewGen Shareholders

40,000,000

80.00%

40,000,000  

76.92%

 

   Financing

 

2,000,000  

3.85%

 

   Total

50,000,000

100.00%

52,000,000  

100.00%

 

   Warrant Holder

Price

 

   Financing Warrants

$1.00

 

2,000,000  

 

   Fully Diluted Number

50,000,000

 

54,000,000  



 

 

 

Exhibit B

 

 

7



 